Order entered October 30, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01045-CR
                                     No. 05-18-01046-CR

                              EX PARTE DAVIS NOE PEREZ

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 366-04225-2018, 366-04247-2018

                                           ORDER
       On October 3, 2018, counsel for appellant filed motions to dismiss these appeals. The

motions were signed by counsel, but not signed by appellant as required by the rules of appellate

procedure. See TEX. R. APP. P. 42.2(a). The Court entered an October 8, 2018 order denying the

motions to dismiss without prejudice to refiling motions that conform to the rules of appellate

procedure. The Court’s order indicated that if motions to dismiss that conform to the rules were

not filed within fourteen days, the Court would abate these appeals so that the trial court could

determine the status of the appeals. To date, appellant has not filed new motions to dismiss or

otherwise communicated with the Court.

       We therefore ORDER the trial court to conduct a hearing to determine the status of these

appeals. The trial court shall make appropriate findings and recommendations and determine

whether appellant desires to prosecute the appeals; if applicable, why motions to dismiss that
conform to the rules of appellate procedure have not been filed; whether the appeals should be

dismissed as moot; and whether appellant is indigent, or if not indigent, whether retained counsel

has abandoned the appeal. If appellant is indigent and entitled to representation, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated when the findings are received or at such other time as the Court

deems appropriate.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE